Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyama et al. (USPN 2009/0073350).
With regard to claim 1,
Toyama et al. disclose a light-emitting module structure, comprising: a substrate (10); a plurality of light-emitting diodes (11) disposed on the substrate; and a light-guiding layer (60) covering the light-emitting diodes, wherein the light-guiding layer has an upper surface, the upper surface has a plurality of recesses (62), and each of the recesses is between the light-emitting diodes (see, e.g., figure 13). 
With regard to claim 2,
Toyama et al. disclose the light-emitting module structure of claim 1, further comprising a plurality of crosstalk resistant structures (20) disposed on the substrate, wherein each of the crosstalk resistant structures is between the light-emitting diodes (see figure 13). 
With regard to claim 3,

With regard to claim 4,
Toyama et al. disclose the light-emitting module structure of claim 3, further comprising a plurality of reflection structures (62a) disposed on the substrate, wherein each of the reflection structures is arranged between two adjacent ones of the light-emitting diodes and disposed on two opposite sides of each of the crosstalk resistant structures. 
With regard to claim 6,
Toyama et al. disclose the light-emitting module structure of claim 2, wherein the crosstalk resistant structures comprise a plurality of cones (continuous distribution of cones 20) or a plurality of cylinders, and each of the crosstalk resistant structures has a height that is greater than or equal to a height of the light-emitting diodes (see figure 13). 
With regard to claim 7,
Toyama et al. disclose the light-emitting module structure of claim 1, further comprising at least one reflection structure (62a) disposed on a part of the upper surface of the light-guiding layer, wherein the reflection structure has a reflection surface immediately neighboring the upper surface, and the reflection surface is a scattering reflection surface or a mirror reflection surface. 
With regard to claim 8,

With regard to claim 9,
Toyama et al. disclose the light-emitting module structure of claim 8, wherein the recesses further comprise a plurality of second V-shaped trenches (52) extending along a second direction, the second direction is different from the first direction, the first V-shaped trenches intersect with the second V-shaped trenches to form a plurality of intersections (see figures 9,10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (as above), in view of Koh et al. (USPN 2012/0069575).

With regard to claim 5, 
Toyama et al. disclose the light-emitting module structure of claim 2. While Toyama et al. do not disclose the claimed arrangement, Koh et al. do disclose an analogous structure wherein the light-emitting diodes (12) are arranged as a regular hexagon (see, e.g., figure 21), and each of the crosstalk resistant structures is positioned at a center of the regular hexagon (see, e.g., figures 21 and 22, structures 141 interior to hexagonal perimeter of light sources 12). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Koh et al. into the structure of Toyama et al. in order to suit light distribution preferences.
With regard to claims 10, 11,
Toyama et al. disclose the light-emitting module structure of claim 1. While Toyama et al. do not disclose the claimed layer, Koh et al. do disclose an analogous structure further comprising a transparent glue layer (142, see paragraph 93) on the upper surface of the light-guiding layer, wherein the transparent glue layer fills the recesses (see figures).and has a protruding glue accumulation portion (layer 142 protrudes in direction of lower surface 14). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Koh et al. into the structure of Toyama et al. in order to secure successive layers of the structure.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (as above), in view of Holman et al. (USPN 2004/0080938)
With regard to claim 12,
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2014/0204578, 2018/0080625, 2019/0285246.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879